Exhibit 10.6


OMNIBUS ASSIGNMENT OF AGREEMENTS


THIS OMNIBUS ASSIGNMENT OF AGREEMENTS (the “Assignment”) is made this 3rd day of
August, 2016, by ZALANTA RESORT, LLC, a California limited liability company
(“Assignor”), to ZALANTA RESORT AT THE VILLAGE, LLC, a California limited
liability company (“Assignee”).
 
RECITALS
 
A.           Tahoe Stateline Venture, LLC (“Tahoe”) previously entered into the
following agreements (collectively, the “Agreements”):
 
1.           That certain Standard Form of Agreement Between Owner and
Contractor dated August 24, 2015, by and between Tahoe and SMC Contracting,
Inc.;
 
2.           That certain Standard Form of Agreement Between Owner and
Contractor dated October 27, 2015, by and between Tahoe and SMC Contracting,
Inc.; and
 
3. That certain Standard Form of Agreement Between Owner and Architect dated
December 2, 2014, by and between Tahoe and OZ Architecture, Inc.
 
B. Tahoe assigned all of its interest in the Agreements to Assignor pursuant to
assignment agreements dated February 18, 2016.
 
C.           Assignor desires to further assign to Assignee, and Assignee
desires to acquire from Assignor, all of Assignor’s rights, responsibilities,
liabilities, obligations, and interest under the Agreements.
 
FOR VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged, it
is agreed as follows:
 
ASSIGNMENT
 
1.           Assignment.  Assignor does hereby assign, transfer, and set over to
Assignee all of Assignor's rights, responsibilities, liabilities and obligations
in the Agreements.
 
2.           Assumption.  Assignee does hereby assume all of Assignor’s rights,
responsibilities, liabilities and obligations under the Agreements and agrees to
perform and observe all of Assignor’s covenants, responsibilities, and
conditions contained in the Agreements.
 
3.           Consent.  Assignor hereby covenants to obtain the consent of each
party to the Agreements to this Assignment.
 
 
1

--------------------------------------------------------------------------------

 
4.           Cooperation.  From time to time after the date of this Assignment,
Assignor and Assignee will each execute and deliver to the other party such
instruments, and shall take or cause to be taken such other or further actions,
as shall be reasonably requested by the other party in order to carry out the
purpose and intent of this Assignment.
 
5.           Binding Effect.  This Assignment will inure to the benefit of, and
will be binding upon, the parties hereto and their respective successors and
assigns.
 
6.           Choice of Law.  This Assignment will be construed in accordance
with the laws of the State of Arizona.
 
7.           Time of the Essence.  Time is of the essence hereof.
 
IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.
 
ZALANTA RESORT, LLC, a California limited liability company


 
By:
Owens Realty Mortgage, Inc., a Maryland corporation, Manager

 


By: /s/ William C. Owens                                                      
Name: William C. Owens                                                      
Title: Chairman of the
Board                                                      


           “ASSIGNOR”
 
ZALANTA RESORT AT THE VILLAGE, LLC, a California limited liability company


 
By:
Owens Realty Mortgage, Inc., a Maryland corporation, Manager

 


By: /s/ William C. Owens                                                      
Name: William C. Owens                                                      
Title: Chairman of the
Board                                                      


           “ASSIGNEE”
 


 



 
24448767
 



 
2

--------------------------------------------------------------------------------

 

 

 

 